DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 12/22/2020 have been fully considered but they are not persuasive. 
Applicant argues:  “It is respectfully submitted that Applicant's specification is not applicant admitted prior art according to MPEP 2129 … While Applicant discusses the High Efficiency Video Coding (H.265/HEVC a.lea. HEVC) standard in the specification, the claims, in particular the independent claims, do not claim prior art features described by the HEVC standard”
Examiner notes that Specification must inevitably reference that which is known in the art as the basis for the invention.  That part of the Specification is prior art and it can be used to emphasize the inventive elements and their purpose.
Substantively, the claims are directed to encoding and reconstructing regions of a plurality of regions of a picture that correspond in content to surfaces (broadly including imaged objects, perspectives, and views).  This is exactly the function of the HEVC and other video standards.  
The specification indicates that this prior art introduces errors when coding 360-degree video/image data as a cubemap projection, and that Applicant proposes a solution to that specific problem.  See Specification, Paragraph 4. However, the claims are not limited to the specific problem that Applicant is trying to solve.  
On Pages 10-11 Applicant substantively argues:  “Applicant respectfully submits that while the problem indicated at paragraph [0004] related to undesirable leaking is relevant (this problem is also discussed again at paragraph [0205] of the filed specification), the claims also resolve the issues related to the prediction/interpolation of motion vectors over constituent frame partition boundaries.”
Examiner notes that the present claims do not particularly describe either of these problems.  
Regarding Section 103, Applicant argues regarding Claim 25:  “However, projecting 360-degree video/image data onto six faces of a cube, and unfolding those faces to represent a 2D image is not a disclosure/suggestion of projecting a reconstruction of one of the cube faces (a first surface) onto another one of the cube faces (the second surface), and using the first surface reconstruction for prediction during encoding of the at least second region reconstruction of the second surface.”
Examiner notes that (a) Claim 25 does not limit the first surface and a second surface to these or other embodiments, and (b) and AAPA of Paragraphs 3-4 is both a supporting example of the claim language and a prior art, and (c) the paragraphs are relevant for mapping 3D surfaces to 2D surfaces of the image which seems to be a major purpose of the Specification.
Applicant argues:  “as described within the filed specification at [0216], block column 902 of Fig. 9, or "Left projected to the Front plane (L2F)", "is generated by projecting (a part of) the left cube face on to the plane of the front cube face in a manner that the block column and the front cube face form a continuous image plane."”
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues:  “However, Park at best describes e.g. at claim 1, "padding the reference image in a predetermined range from the other border of the reference image outside the one of the left and right borders." However, Park describes padding a reference image, not connecting a projected reference signal to a second region. Applicant's specification discusses such padding as being conventional and known, in any case. Refer e.g. to paragraph [0207] of Applicant's filed specification: "the conventional handling of motion vectors over picture boundaries by causing padding with boundary samples").”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Park does not need to contain prior art teachings available in another reference.
Applicant argues regarding the newly amended claim language “the projected reference signal being formed from the first reconstructed region”:  “Support for this amendment may be found within Applicant's filed specification at least at paragraphs [0235]-[023 8]. E.g. [0235] ("at least a part of the first reconstructed region is projected onto a second surface and additionally resampled to form a projected reference signal"). Paragraphs [0058]-[0060] of Applicant's filed specification describes "implementations previously decoded samples can be referred in the prediction process."”
Examiner notes that Applicant seems to recognize that the amended language applies a standard feature of the prior art.  The circumstances that make this application of prior art novel are not in the claims.
To illustrate the novelty of the claims, on pages 14-15, Applicant refers to the Specification.  However, Examiner notes that the details upon which applicant relies  are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant may wish to specifically claim what makes the projected reference signal distinct from the reference signals used in the prior art such as HEVC, particularly since Specification itself uses HEVC in the same manner.
Applicant argues:  “the prior art does not disclose or suggest encoding using a projected reference signal”
Examiner notes that the claims do not limit the “projected reference signal” to a particular context and prior art provides many examples that fall within this category, including previous 3D face to 2D image portion projections.
Applicant argues:  “For example, as described within the filed specification at [0216], block column 902 of Fig. 9, or "Left projected to the Front plane (L2F)", "is 
Examiner notes that (a) forming a continuous image plane implies having adjacent and thus continuous pixels, and (b) AAPA describes that this “is known as a monoscopic cubemap projection” in paragraph 3.
Regarding Claim 33, Applicant argues:  “However, projecting 360-degree video/image data onto six faces of a cube, and unfolding the cube faces in multiple ways to be represented as a 2D image on an image frame is not a disclosure of performing a geometric transformation of the first reconstructed region to the second region,” 
Examiner notes that the cited prior art is a relevant example of a geometric transformation (mapping of a second cube face onto a 2D image in which the first cube face has already been coded and reconstructed for reference) from Applicant’s own specification.  
Applicant argues:  “paragraphs [0003]-[0004] do not describe one of the cube faces being geometrically transformed onto a reconstruction of another one of the cube faces (the second region).”
Examiner notes that the claims do not require this limitation, geometric transformation is reasonably interpreted as a 3D to 2D transformation with which the Specification is concerned.
Applicant argues:  “As shown in Fig. 14b, the bottom stripe is mirrored vertically …”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the details upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 
Where Applicant recites optional claim language, such as optional claim language that may follow the term(s) “wherein …, for …,” such claim language does not limit the claims, and does not require a separate reason for rejection.  While a cumulative rejection of such language is provided below for purposes of compact prosecution, Examiner notes that replacing only the above words does not change the optional nature of the claim language and suggests reqriting important claim language to recite limitations corresponding to the subject matter of the claim.
Claim scope is not limited by claim language directed to a content of a signal but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure, and thus does not require a separate reason for rejection.    See, In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or the claimed and prior art methods are identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); M.P.E.P. 2112.01.  “The functions corresponding to ‘processing,’ ‘receiving,’ and ‘storing’ are coextensive with a general purpose processor” In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-45 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art as indicated in the Specification (“AAPA”) in view of US 20060034374 to Park (“Park”), also cited in an IDS.
Particularly note that AAPA describes features of the HEVC and older video coding standards on which Applicant intends an improvement. According to the Specification, Applicant’s invention is concerned with solving a problem “When in-loop deblocking filtering is performed across such cube face boundaries, undesirable "leaking" of sample information from one cube face to another happens when these cube faces are actually not adjacent.”  See Specification, Paragraph 4.  However, the claims do not appear to be particularly directed to the part of the disclosure that Applicant regards to be directed to this problem.
Claim 25:  “A method comprising:
encoding a first region of a picture comprising a plurality of regions, (“A video coding system may comprise an encoder that transforms an input video  into a compressed representation … the cube faces can be unfolded to be represented as a 2D image on an image frame” and thus exemplify relevant regions.  AAPA, Specification, Paragraphs 2-3.)
wherein said first region is a projected representation of a first surface and the encoding comprises reconstructing a first reconstructed region corresponding to said first region;  (Note that description of the 
encoding at least a first block of the picture with an encoding mode causing at least a part of the first reconstructed region to be projected onto a second surface and further to a reconstructed first block;  (Note that “the cube faces can be unfolded to be represented as a 2D image on an image frame” and thus projected onto a 2D surface.  AAPA, Specification, Paragraph 3.  Also note an embodiment of “"leaking" of sample information from one cube face to another happens,” providing an example of causing image parts corresponding to the regions/surfaces to overlap.  AAPA, Specification, Paragraph 4.)
reconstructing the reconstructed first block, wherein at least a part of the reconstructed first block forms a projected reference signal, the projected reference signal being formed from the first reconstructed region; and   (“implementations of ITU-T H.263 and H.264 … the sources of prediction are previously decoded pictures (a.k.a. reference pictures). In intra block copy (a.k.a. intra-block-copy prediction), prediction is applied similarly to temporal prediction but the reference picture is the current picture and only previously decoded samples can be referred in the prediction process.”  AAPA, Specification, Paragraphs 58-60. So in the example of Paragraphs 3-4, the previously encoded and decoded samples would belong to a previously encoded 
encoding at least a second region of the plurality of regions of the picture, (“A video coding system may comprise an encoder that transforms an input video  into a compressed representation … the cube faces can be unfolded to be represented as a 2D image on an image frame” and thus exemplify additional relevant regions to be coded.  AAPA, Specification, Paragraphs 2-3.)
to reconstruct a second reconstructed region of the second region,  (It is conventional under video standards such as H.263 and H.264 to encode regions of an image so it can be later reconstructed for reference or decompression.  AAPA, Specification, Paragraphs 58-60.)
wherein said second region is a projected representation of the second surface, (Note that description of the encoded content does not seem to limit the steps of the claim to be performed any differently than for other type of image content. Also note AAPA, “360-degree video/image data is projected onto six faces of a cube, and the cube faces can be unfolded to be represented as a 2D image on an image frame.”  AAPA, Specification, Paragraph 3.)
and wherein said encoding of the at least the second region comprises using the projected reference signal as a reference for prediction.”  (See multiple examples of using previously encoded picture content as a reference for prediction:  “In temporal prediction, the sources of prediction are previously decoded pictures (a.k.a. reference pictures). In intra block copy (a.k.a. intra-block-copy prediction), prediction is applied similarly to temporal 
Also note that AAPA alludes to a connection between compositing a 360 degree image onto a 2D image and coding the image under the video coding standards, but does not explicitly describe the alluded relationships.
Park teaches the above relationship in the context of coding a 360 image as a 2D image under the video coding standards.  See Park, Paragraph 7.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to map and code a 360 degree image as a 2D image under the video coding standards as taught in Park, in order for a viewing terminal to receive “all image information regarding scenes viewed from diverse viewpoints” using existing transmission and encoding standards.  See Park, Paragraph 6.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.
Claim 26 is rejected for reasons stated for Claim 25, and because prior art teaches “An apparatus comprising at least one processor and at least one non-transitory memory, said at least one memory stored with code thereon, which when executed by said at least one processor, causes the apparatus to perform: …”  (“The present general inventive concept may be embodied as computer readable code in a computer readable medium.”  Park, Paragraph 84.)
Regarding Claim 27:  “An apparatus according to claim 26, wherein said encoding mode is indicative of one or more of the following: the first reconstructed region or the at least a part of the first reconstructed region; the projection and/or transformation to be applied to the at least a part of the first reconstructed region; the first surface; or the second surface.”  (See the example of “A specific projection for mapping a panoramic image covering 360-degree field-of-view horizontally and 180-degree field-of-view vertically to a rectangular two-dimensional image plane is known as a monoscopic cubemap projection,” and application to intra prediction coding in reference to video coding standards.  AAPA, Specification, Paragraphs 3-4.)
Regarding Claim 28:  “An apparatus according to claim 26 further comprising:  specifying a first coding mode or a first parameter value of the encoding mode, or inferring that the first coding mode is applied in reconstruction in conventional order of processing blocks; or … specifying a second coding mode or a second parameter value of the coding mode, or inferring that the second coding mode is applied after reconstructing the picture.”  (Examiner notes that if the order is conventional, then it is not novel.  Also note prior art:  “conventional order of processing blocks, such as in raster scan order of LCUs within tiles or within a picture, if tiles are not in use, as in HEVC.”  AAPA, Specification, 212.)
Regarding Claim 29:  “An apparatus according to claim 26 further comprising: obtaining a projected frame; and 
mapping a first region of the projected frame and a second region of the projected frame onto the picture, wherein said first region of the projected frame is a projected representation of the first surface and said second region of the projected frame is a projected representation of the second surface, and wherein said first region of the picture corresponds to said first region of the projected frame and said second region of the picture corresponds to said second region of the projected frame, and (“360-degree video/image data is projected onto six faces of a cube, and the cube faces can be unfolded to be represented as a 2D image on an image frame.”  AAPA, Specification, Paragraph 3.)
wherein said at least the first block of the picture is spatially adjacent to the second region of the picture, the first block being neither a part of the first region of the picture nor the second region of the picture.”  (Note that stating what a block is not does not limit what a block is and how it limits the claims to performing a particular algorithm.  Also note that prior art projects 6 faces of a cube, meaning that there are 4 additional projected regions as well as non-projected image space which code blocks that can correspond to the first block.  See AAPA, Specification, Paragraph 3 and corresponding illustrations in Specification, Figs. 7b and 7c.)
Regarding Claim 30: “An apparatus according to claim 29 further comprising:
indicating the performed mapping and/or a location of the at least first block to an encoder; and in response to receiving the indication, (“360-degree video/image data is projected onto six faces of a cube, and the cube faces can be unfolded to be represented as a 2D image on an image frame.”  AAPA, Specification, Paragraph 3.)
choosing a coding mode for the at least first block that causes at least a part of the first reconstructed region to be projected onto the second surface and further to the reconstructed first block.”  (“"leaking" of sample information from one cube face to another happens,” providing an example of causing image parts corresponding to the regions/surfaces to overlap.  AAPA, Specification, Paragraph 4.  Also note coding modes with overlapping image arrangements in AAPA, Specification 152. See similar treatment in Claim 25.)
Regarding Claim 31: “An apparatus according to claim 26, wherein the first reconstructed region and the second reconstructed region are of different projection type.”  (Note that prior art projects 6 faces of a cube, each representing a different projection type within the scope of this element.  See AAPA, Specification, Paragraph 3 and corresponding illustrations in Specification, Figs. 7b and 7c.)
Regarding Claim 32: “An apparatus according to claim 26, wherein said projecting at least a part of the first reconstructed region onto the second surface to form the projected reference signal further comprises resampling the first reconstructed region.”  (“In signal processing, resampling of images is usually understood as changing the sampling rate of the current image in horizontal or/and 
Regarding Claim 33:  “An apparatus according to claim 26, wherein said projecting at least a part of the first reconstructed region onto the second surface to form the projected reference signal further comprises performing a geometric transformation of the first reconstructed region to the second region.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, (1) the geometric transform is directed to an arrangement of cube faces as (first and second) regions in a 2D image, where the encoded and decoded information of the first region can be used as a reference for encoding the second region as discussed in Claim 25.  See Specification, Paragraph 194.  AAPA teaches “Therein, 360-degree video/image data is projected onto six faces of a cube, and the cube faces can be unfolded [transformed with respect to each other] to be represented as a 2D image on an image frame. The cube faces may be arranged on frame in multiple ways,”  AAPA, Specificaiton, Paragraphs 3-4.)
Regarding Claim 34:  “An apparatus according to claim 26, wherein the plurality of regions in the encoded picture corresponds to a part of a panorama image.”  (Note that a relationship between an unfolded 3D image and a panorama image is unclear; the word “only” does not carry significant weight in a comprising claim; and not that under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art,  a regular 2D image can correspond to a part of a panorama image (see Specification Figs. 13-14).  AAPA teaches “Therein, 360-
Claim 35 “A method comprising: decoding” is rejected for reasons stated for Claim 25, because Claim 35 decodes the same type of data by precisely inversing the operations of Claim 25, and because it is well established in the art that “A video coding system may comprise an encoder that transforms an input video into a compressed representation suited for storage/transmission and a decoder that can uncompress the compressed video representation back into a viewable form.”  AAPA, Specification, Paragraph 2.)
Claim 36 “An apparatus comprising at least one processor … to perform: decoding” is rejected for reasons stated for Claims 26 and 35.
Claims 37-44 are rejected for reasons stated for Claims 27-34 respectively in view of Claim 36 rejection.
Regarding Claim 45:  “The method of claim 25, wherein the projected reference signal is connected to the second region.”  (“In intra block copy … the reference picture is the current picture … Intra prediction utilizes the fact that adjacent [connected] pixels within the same picture are likely to be correlated.” AAPA, Specification, Paragraphs 59-60.  This applies to the example where “the cube faces can be unfolded to be represented as a 2D image on an image frame” as adjacent and non-adjacent cube faces.  See AAPA Specification, Paragraphs 3-4 and an illustration in Fig.1 in Park.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references have been cited in the WRITTEN OPINION OF THE INTERNATIONAL SEARCHING AUTHORITY for PCT/Fl2017 /050756 which was submitted with this application:
D1: HE, Y. et al. AHG8 : Geometry padding for 360 video coding
D2: HANHART, P. et al. AHG8 : Reference samples derivation using geometry padding for intra coding
D3: US2016112704 A1
D4: US2006034374 A1
D5: CHOI, B. et al. WD on ISO/IEC 23000-20 Omnidirectional Media Application Format
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483